The bill was filed against the defendant, as the guardian of the plaintiff, for an account and settlement of the amount arising to him under the will of his father, Joseph Branch. The clauses of the will material to the question debated before the court are as follows: (269)
"Item. I authorize and request my executors hereinafter name to sell, on such terms as they may think most proper, all my lands in the State of Tennessee and all my personal property, with the exception of my negroes and five trunks and their contents, which I wish reserved for the use of my children.
"Item. I desire that my negroes be hired out yearly, in the county of Williamson, until the arrival of my sons, respectively, to the age of 21 years or the marriage of my daughter.
"Item. I give, devise, and bequeath unto all my children an equal portion of my estate, to be paid over to them as they respectively arrive at the age of 21 years; but should my daughter marry before arrive at the age of 21, I desire that her portion be paid over to her upon her marriage. . . .
"Item. I desire that my children be carried back to North Carolina and placed under the care of my brother John Branch. . . . I should prefer, under my present views, that all my children shall be raised and educated in North Carolina, but as events may occur which I cannot foresee, I leave this entirely to the discretion of their guardians hereinafter named.
"I desire that such of my negroes as may be necessary to wait on and attend to my children go with them to North Carolina. I greatly desire that my negroes shall be humanely treated, and should prefer, if it can be done, that they be hired out privately to humane persons, even at a less price, and, if possible, in families together."
Appoints John Branch, Laurence O'Brian, and Henry R. W. Hill guardians, trustees, and executors. The will was made in Tennessee. The children came back to North Carolina, and were reared and educated under the supervision of Governor Branch, the defendant.
The only question argued in this Court was whether, according to the provisions of the foregoing will, the maintenance and education of the children is to be a joint charge upon the aggregate profits (270) of the estate, or whether the support of each is to come off of his separate share of the profits only. *Page 218 
Cause set for hearing on the bill, answer, exhibits, and proofs sent to this Court.
A simple inquiry is made of the Court upon the construction of the will of Joseph Branch, viz., whether the maintenance and education of the children is to be a joint charge upon the aggregate profits of the estate, or whether the support of each is to the taxed against his aliquot part of the profits only.
There is nothing, it seems to us, in the will to justify the first view. It is well settled in respects to bequests of this sort to children that they take vested interests with a right to the profits down to the period fixed for enjoyment for support, and upon a plain principle of justice each would be entitled to the profits in proportion to his interest in the property. A different application of the profits can only be justified by a manifest purpose on the part of the testator. It is sufficient for the occasion to say no such purpose is perceivable. Equality seems to be a leading characteristic of the testator's bequests. This excellent feature would be marred by regarding the profits as a joint fund, subjects to the general charge, and divisible as the children respectively arrive at age. Perfect equality could only be attained in one of two ways, either by postponing the division until the youngest arrived at age, and then making a general division, which is not allowed by the terms of the will, or by regarding the profits from the beginning as divisible among the children according to their respective interests, which is allowed and which we deem the proper interpretation.
We have attentively considered the will and are of opinion that by postponing the period of division it was not the purpose of the (271) testator to disturb the equal interests of his children, but to secure, as far as practicable, the comfort and happiness of his slaves, to increase the general profits, and consequently to augment the value of each share in it, and to provide more conveniently for the application of the profits to the wants of each. If no intention to the contrary were clearly manifest, we should feel bound to follow the general rules of law by which the profits attend on the shares and the charges attach on the profits.
These views and conclusions are fully sanctioned by the cases of Greenv. Cook, 17 N.C. 531, and McLin v. Smith, 37 N.C. 371, in the first of which, especially, the same question is made under precisely similar circumstances. *Page 219 
In all the cases cited by the defendant's counsel, there was a joint fund provided for the maintenance of the children, which distinguishes them from this case.
PER CURIAM. There must be a decree for an account conformably to this opinion.